Title: From George Washington to Hepburn & Dundas, 23 November 1799
From: Washington, George
To: Hepburn & Dundas

 

Gentlemen,
Mount Vernon 23rd Novr 1799

Your letter of the 19th was recd yesterday. If my attendance at Mr Heiskill’s in Alexandria on the 26th could render you any real Service, I would do it with pleasure.
But all that I could relate would be hearsay whilst means exist, to obtain (I presume) positive proofs of the facts you wish to establish.
With respect to the division of the tract, of (what you call) 51,302 acres, I am as ignorant as any man whom you might pick up, by chance in the Streets of Alexandria.
I believe, Mr Jno. West, deceased, was one of the Patentees in the large Survey at the Mo. of the Great Kanhawa; but to this fact I would give no positive evidence: for after being at the whole trouble, and the greater part of the expence to obtain a recognition of the original grant of 200,000 acres; and being compelled, very improperly I did think, and always have thought, to take it in twenty Surveys, the Governor and Council found themselves, by this act (which was protested against) under the necessity of jumbling a number of names into the same Patent, in order to give each claimant, according to his grade, & the ratio they had alloted him, the qty allowed—whereas, if the priviledge of locating that quantity, within the District which they had assigned for this purpose had been given to each Claimant, it would have prevented all the difficulties, and perplexities which have ensued; to the inconvenience of all, and entire loss of the Land, to some.
But thus the matter was ordered, by that body; after which, and the issuing of the Patents consequent thereof, my Agency ceased; and I have concerned myself with no other part of the Land than was assigned me, & such as I purchased thereafter of others.
With respect to the division of the tract you alluded to, so far am I from knowing that it was made according to law, that I do not know it was ever made; and as to the issue of Mr Jno. West, I am entirely unacquainted, otherwise than by report; never having been in his house, that I recollect, more than once—and that 30 years ago—and 25 of which but little in this State. I am Gentn Your very Hble Servant

Go: Washington

